John I. Purtle, Justice, dissenting. I fully agree with Justice Hickman’s dissent; however, for my own peace of mind, I would like to add a few words. Article 5, § 23, Constitution of Arkansas, reads as follows: No law shall be revived, amended, or the provisions thereof extended or conferred by reference to its title only; but so much thereof as is revived, amended, extended or conferred shall be reenacted and published at length. Act 861 of 1981 reads as follows: Be It Enacted by the General Assembly of the State of Arkansas: SECTION 1. Section 1 of Act 990 of 1975, as amended, the same being Arkansas Statute 19-4513, is hereby amended to read as follows: “Section 1. The following words shall have the following meanings unless a different meaning clearly appears from the context: (a) The term “City” shall mean any city of the first class, city of the second class, or incorporated town. (b) The term “Commissioner” means and refers to the Commissioner of Revenues of the State of Arkansas, or any of his duly authorized agents.” SECTION 2. Section 2 of Act 990 of 1975, as amended, the same being Arkansas Statute 19-4514, is hereby amended by adding subsection (j) as follows: “(j) Any city may provide in its ordinance authorized by this Act for a rebate from the city for taxes in excess of twenty-five dollars ($25.00) paid to the city on a single transaction.” SECTION 3. ... (Emergency Clause.) In my opinion, the General Assembly runs a serious risk of having legislation declared unconstitutional unless they abide by the provisions of Article 5, § 23 as set out above. Until the foregoing constitutional provision is repealed or amended by the people of the state of Arkansas, I shall continue to insist that its provisions be strictly complied with.